Citation Nr: 1607682	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to an initial compensable evaluation for bilateral hearing loss prior to March 16, 2015, and in excess of 10 percent thereafter.

2. Entitlement to an initial evaluation in excess of 10 percent for left shoulder tendonitis.

3. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the lumbar spine.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1972 to March 1976 and January 1977 to February 1987, and periods of active duty for training (ADT) with the New Mexico Army National Guard from February 1987 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a January 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided VA examinations to address the severity of his left shoulder and low back disabilities in September 2015.  In both instances, the VA examiner determined that the Veteran exhibited full ranges of motion of the joints, without evidence of pain.  Further, the examiner noted there to be no instability, dislocation or other impairment of the left humerus, or spasms of the thoracolumbar spine.  However, the Veteran testified at the January 2016 Board hearing that he sometimes feels his left shoulder dislocates, particularly when he lowers his arm after putting his arms behind his head.  See, e.g., Board hearing transcript at 12.  He also testified that he experiences periodic back spasms.  Id. at 14.

Furthermore, the Board observes that VA treatment records indicate that in October 2013, the Veteran's left shoulder exhibited some instability and limited range of motion.  Likewise, in December 2013, he exhibited limited range of motion of the low back.  In light of such evidence, it appears the September 2015 VA examination may not accurately reflect the severity of the Veteran's left shoulder and back disabilities.  As such, a remand is necessary to provide the Veteran with new VA examinations.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

With respect to the Veteran's bilateral hearing loss, a March 2015 VA audiological examination found the Veteran's speech discrimination score to be 96 percent in the right ear, and 52 percent in the left.  However, these results are not consistent with previous examinations.  For instance, an August 2010 VA examination revealed speech discrimination scores of 36 percent and 100 percent in the right and left ears, respectively.  An August 2011 VA examination revealed speech discrimination scores of 60 percent and 96 percent in the right and left ears, respectively.  On remand, the Veteran should be provided a new VA audiological examination to address the current severity of his service-connected bilateral hearing loss, and also to address the discrepancies in the speech discrimination scores.

Finally, entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the Veteran's testimony regarding the impact of his service-connected disabilities on his employability, the Board finds the issue of entitlement to TDIU has been raised, and has been added to the issues on appeal as reflected above.  However, to date, this aspect of the Veteran's TDIU claim has not been addressed by the AOJ, including providing the Veteran notice regarding the evidence necessary to support a claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting a VA examination or medical opinion, if necessary.

2. Schedule the Veteran for an appropriate VA examination to address the current severity of his service-connected left shoulder and spine disabilities.  The examiner is to be provided access to the VBMS file, and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3. Schedule the Veteran for a VA audiological examination to address the current severity of his service-connected bilateral hearing loss.  The examiner is to be provided access to the VBMS file, and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability, and specifically comment on the discrepancies of the speech discrimination scores as reported by the August 2010, August 2011, and March 2015 VA examinations.  A complete rationale for any opinions expressed must be provided.

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




